Citation Nr: 1132870	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-36 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision rendered by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In May 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that current hearing loss and tinnitus disabilities are due to exposure to acoustic trauma in service.  Specifically, he reports that his position as a cook required that he serve food to soldiers on the firing range.  During these events, he alleges, he was exposed to noise from heavy weapons fire, including howitzers.  (See Transcript at 3.)  

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

With regard to the issues on appeal, the Board finds that the VA examination is inadequate.  

Here, the Veteran was provided a VA examination in June 2007.  Although the examiner conducted audiologic testing, he did not have the Veteran's claims file available for review and did not provide an opinion as to the most likely etiology of the claimed disabilities.  Rather, the examiner specifically stated that he was "unable to offer an opinion as to any nexus between the loss and military service without reviewing the veteran's military service records."  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In addition, if the medical evidence or record is insufficient or incomplete, the Board must seek competent evidence to support its conclusions, but may not render it own medical opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

As such, this matter must be remanded for a VA medical opinion as to the most likely etiology of hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the June 2007 VA audiologic examination, or if the examiner is unavailable, schedule the Veteran for an appropriate examination for his claimed hearing loss and tinnitus disabilities.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior audiological examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service.

a.  Based on review of the claims folder and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current hearing loss or tinnitus was caused by active military service, to include any acoustic trauma or symptomatology shown therein; or that sensorineural hearing loss or tinnitus manifested in the year following discharge from active service; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

b.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.  

2.   After the above development has been accomplished to the extent possible, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and given an appropriate period of time for response.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


